     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 1 of 32


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN F. HARLOW,                                  No. 2:17-CV-0922 MCE DB
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18          Petitioner, a state prisoner, proceeds pro se and in forma pauperis with a petition for a writ

19   of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges a judgment of convictions entered

20   on January 25, 2013 in the Sacramento County Superior Court. Petitioner stands convicted of

21   twelve counts of lewd and lascivious acts with a child under fourteen years of age, three counts of

22   lewd and lascivious acts with a child fourteen years of age, and one count of using a minor to

23   perform prohibited acts. Petitioner claims: (1) the trial court’s admission of uncharged sexual

24   offenses violated state evidentiary rules and his Fourteenth Amendment due process rights, and

25   defense counsel’s failure to object constituted ineffective assistance; (2) the trial court’s

26   admission of Child Sexual Abuse Accommodation Syndrome (“CSAAS”) evidence violated his

27   Fourteenth Amendment due process rights, and defense counsel’s failure to object on due process

28   grounds constituted ineffective assistance; (3) the use of a hypothetical question during expert
                                                         1
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 2 of 32


 1   testimony to which defense counsel did not object violated his rights under the Sixth and

 2   Fourteenth Amendments; and (4) trial counsel further rendered ineffective assistance by failing to

 3   properly prepare for trial. For the reasons set forth below, it is recommended that the petition be

 4   denied.

 5                                              BACKGROUND

 6   I.        Facts Established at Trial

 7             The California Court of Appeal for the Third Appellate District provided the following

 8   summary of the facts presented at trial:

 9                    Defendant married the minor’s mother when the minor was two years
                      old. When she was 15 years old, the minor told her mother, during a
10                    heated argument, that defendant had been molesting her for four
                      years. That was the first time the minor told anyone about the abuse.
11
                      The mother contacted the police and defendant was placed under
12                    arrest.
13                    The mother told police she saw defendant looking at images of naked
                      prepubescent girls. At a subsequent interview, the mother said she
14                    confronted defendant about seeing child pornography on his
                      computer and defendant did not deny it. According to the mother,
15                    defendant said he found prepubescent girls attractive looking.
16                    Police interviewed the minor three times. The minor provided more
                      details about the sexual abuse each time police interviewed her, but
17                    she did not recant her accusations against defendant. There were
                      inconsistencies in the minor’s accounts and she could not specifically
18                    remember what happened during each incident of molestation.
19                    Police searched defendant’s home and seized a white massager,
                      which the minor told detectives defendant had used on her. Police
20                    also seized defendant’s red Samsung cell phone, a computer, a digital
                      camera, and three DVDs containing adult pornography. No data
21                    could be retrieved from defendant’s cell phone. There was evidence
                      on the computer that someone had visited websites containing
22                    sexually explicit materials, and one website possibly contained child
                      pornography, but there was no child pornography on the computer or
23                    the digital camera. The computer contained a program called
                      Evidence Eliminator, which can be used to permanently erase files
24                    from the computer and can be set to automatically run at specified
                      times.
25
                      At trial the minor testified defendant began to molest her when she
26                    was 11 years old. The first act of molestation occurred in “the
                      downstairs” room, where the family kept a computer that defendant
27                    used primarily. Defendant showed the minor pornography on the
                      computer while she sat on his lap, and defendant touched the minor’s
28                    vaginal area with his hand, under the minor’s clothes. Defendant
                                                          2
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 3 of 32


 1              masturbated while touching the minor. After the first incident,
                defendant touched the minor in the same manner multiple times a
 2              month. Defendant ejaculated sometimes.

 3              Defendant began molesting the minor in the living room when she
                was 11 or 12 years old. The acts in the living room occurred multiple
 4              times a month. The minor described a typical molest incident in the
                living room as involving defendant rubbing her stomach, then
 5              moving his hand to her breasts or her vaginal area, sometimes over
                her clothing but most of the time under her clothing. The minor said
 6              defendant may have put his fingers inside her vagina a couple of
                times. Defendant last touched the minor’s vaginal area and breasts
 7              about a week before his arrest.

 8              Defendant put a massager on the minor’s vaginal area more than once
                in the living room. He masturbated while using the massager on the
 9              minor. Sometimes defendant ejaculated.

10              Defendant began molesting the minor in her bedroom when she was
                about 11 or 12 years old and continued until she was 15 years old.
11              The minor described an average incident of molestation in her
                bedroom as follows: Defendant entered her bedroom after everyone
12              else went to bed. He rubbed the minor’s back or stomach, then her
                breasts or vaginal area. He ejaculated during one of these night visits.
13              He molested the minor in her bedroom about seven or eight times a
                month.
14
                Defendant also took photographs of the minor in her bedroom on
15              more than one occasion. The minor agreed to go to her room with
                defendant to have her photographs taken because she was scared to
16              say no, even though defendant never threatened her or instructed her
                not to tell anyone. Defendant used his red cell phone or a black and
17              silver camera to take the photographs. The minor was naked in most
                of the photographs. Defendant instructed the minor to get on her
18              hands and knees for some of the photographs. He masturbated
                sometimes while taking the photographs. He ejaculated five times
19              while taking photographs of the minor. He showed the minor some
                of the photographs he had taken of her on his computer. The
20              photographs showed the minor’s vagina, butt, and bare breasts.
                Defendant stopped taking photographs of the minor when she was
21              about 14 years old.

22              The minor identified People’s exhibit number 16, which police
                recovered from defendant’s computer, as a photograph focusing on
23              her butt. The photograph was taken with a Samsung SCH-U450
                device.
24
                The minor testified everything she had described to the jury was true.
25              She said she loved defendant despite what he was doing to her. She
                never tried to avoid him. She hoped he would change. She
26              maintained she still loved and missed defendant.
27              The minor’s mother testified she saw defendant rub the minor’s back
                and saw the minor sitting on defendant’s lap watching something on
28              the computer, but she never saw defendant do anything that made her
                                                    3
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 4 of 32


 1                  suspect he was molesting the minor. According to the mother, the
                    minor never appeared afraid of defendant and never seemed
 2                  uncomfortable or afraid of going to her bedroom when defendant was
                    at home.
 3
                    The mother testified she lied to police about seeing child
 4                  pornography on the family’s old computer. She admitted she was
                    angry with defendant and wanted to hurt him. She also said she was
 5                  not thinking clearly at the time police interviewed her. The mother
                    said she never saw child pornography on defendant’s computer, and
 6                  she never heard defendant say he found prepubescent girls attractive.
                    She admitted she still loved defendant and wanted him released.
 7
                    The prosecutor played audio recordings of the mother’s statements
 8                  to police during the trial. The mother acknowledged the voice on the
                    recordings belonged to her. She agreed she sounded calm in the
 9                  recorded interviews, and it sounded like she took the time to think
                    things through before she spoke.
10
                    The People called Dr. Anthony Urquiza as an expert on CSAAS. We
11                  will discuss Dr. Urquiza’s testimony in sections II and III infra.

12                  Defendant testified at the trial. He denied committing the charged
                    offenses. He agreed the minor sat on his lap and he sometimes rubbed
13                  the minor’s back, upper chest, stomach, or legs. But he did not think
                    there was anything inappropriate about those acts. Although he
14                  viewed pornography on his computer, he never did so when his
                    children were around and he never looked at child pornography.
15                  Defendant denied ever watching pornography with the minor, getting
                    aroused when he rubbed her, taking photographs of her while she was
16                  naked, using a massager on her, masturbating in front of her, or
                    ejaculating on her. He denied ever telling the minor’s mother he
17                  found prepubescent girls attractive. He did not recognize People’s
                    exhibit 16 and did not know who took that photograph. He installed
18                  Evidence Eliminator on his computer for his sign business, not to
                    erase child pornography or inappropriate photographs of the minor.
19                  Defendant could not think of any reason why the minor would accuse
                    him of sexual abuse.
20
21   (ECF No. 13-7 at 6-15); People v. Harlow, No. C073330, 2016 WL 73637, at *1-3 (Cal. Ct. App.

22   Feb. 25, 2016).

23   II.    Procedural Background

24          A. Judgment

25          A jury convicted petitioner of twelve counts of lewd and lascivious acts with a child under

26   fourteen years of age, three counts of lewd and lascivious acts with a child who was fourteen

27   years of age and one count of using a minor to perform prohibited acts. (ECF No. 13-7 at 1.) The

28   trial court imposed an aggregate prison term of thirty years and eight months. (Id. at 6.)
                                                        4
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 5 of 32


 1          B. State Appeal, State Habeas, and Federal Proceedings

 2          Petitioner timely appealed his convictions, raising grounds one through three discussed

 3   herein. On February 25, 2016, the California Court of Appeal for the Third Appellate District

 4   rejected the claims and affirmed the judgment. Petitioner sought review in the California Supreme

 5   Court. (ECF No. 13-8.) On May 11, 2016, the California Supreme Court summarily denied

 6   review. (ECF No. 13-9.)

 7          On September 27, 2016, petitioner filed his first habeas corpus petition in this court. See

 8   Harlow v. People of the State of California, No. 2:16-cv-02306. The petition was dismissed

 9   because not all claims were exhausted.

10          On January 19, 2017, petitioner sought habeas corpus relief in the California Court of

11   Appeal, Third Appellate District, raising therein the claim that is ground four of this petition.

12   (ECF No. 13-10.) The state court of appeal summarily denied the petition on January 26, 2017.

13   (ECF No.13-11.) On February 16, 2017, petitioner presented the same claim to the California

14   Supreme Court. (ECF No. 13-12.) The California Supreme Court summarily denied the petition

15   on April 12, 2017. (ECF No. 13-13.)

16          The present petition was filed on April 24, 2017. (ECF No. 1.) Respondent has filed an

17   answer. (ECF No. 12.)

18          STANDARDS OF REVIEW APPLICABLE TO HABEAS CORPUS CLAIMS

19          An application for a writ of habeas corpus by a person in custody under a judgment of a

20   state court can be granted only for violations of the Constitution or laws of the United States. 28
21   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

22   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

23   U.S. 62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).

24          Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

25   corpus relief:

26                    An application for a writ of habeas corpus on behalf of a person in
                      custody pursuant to the judgment of a State court shall not be granted
27                    with respect to any claim that was adjudicated on the merits in State
                      court proceedings unless the adjudication of the claim –
28
                                                         5
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 6 of 32


 1                   (1) resulted in a decision that was contrary to, or involved an
                    unreasonable application of, clearly established Federal law, as
 2                  determined by the Supreme Court of the United States; or

 3                  (2) resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in the
 4                  State court proceeding.

 5          For purposes of applying § 2254(d)(1), “clearly established federal law” consists of

 6   holdings of the United States Supreme Court at the time of the last reasoned state court decision.

 7   Greene v. Fisher, 565 U.S. 34, 37 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011)

 8   (citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). Circuit court precedent “‘may be

 9   persuasive in determining what law is clearly established and whether a state court applied that

10   law unreasonably.’” Stanley, 633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th

11   Cir. 2010)). However, circuit precedent may not be “used to refine or sharpen a general principle

12   of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not

13   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 567 U.S. 37

14   (2012)). Nor may it be used to “determine whether a particular rule of law is so widely accepted

15   among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be accepted as

16   correct.” Id. at 1451. Further, where courts of appeals have diverged in their treatment of an issue,

17   it cannot be said that there is “clearly established Federal law” governing that issue. Carey v.

18   Musladin, 549 U.S. 70, 76-77 (2006).

19          A state court decision is “contrary to” clearly established federal law if it applies a rule

20   contradicting a holding of the Supreme Court or reaches a result different from Supreme Court

21   precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003)

22   (quoting Williams, 529 U.S. at 405-06). “Under the ‘unreasonable application’ clause of §

23   2254(d)(1), a federal habeas court may grant the writ if the state court identifies the correct

24   governing legal principle from th[e] [Supreme] Court’s decisions, but unreasonably applies that

25   principle to the facts of the prisoner’s case.’” Lockyer v. Andrade, 538 U.S. 63, 75 (2003)

26   (quoting Williams, 529 U.S. at 413); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). “[A]

27   federal habeas court may not issue the writ simply because that court concludes in its independent

28   judgment that the relevant state-court decision applied clearly established federal law erroneously
                                                        6
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 7 of 32


 1   or incorrectly. Rather, that application must also be unreasonable.” Williams, 529 U.S. at 411; see

 2   also Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Andrade, 538 U.S. at 75 (“It is not enough

 3   that a federal habeas court, in its independent review of the legal question, is left with a firm

 4   conviction that the state court was erroneous.” (Internal citations and quotation marks omitted.)).

 5   “A state court’s determination that a claim lacks merit precludes federal habeas relief so long as

 6   ‘fairminded jurists could disagree’ on the correctness of the state court's decision.” Harrington v.

 7   Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

 8   Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a state prisoner

 9   must show that the state court's ruling on the claim being presented in federal court was so

10   lacking in justification that there was an error well understood and comprehended in existing law

11   beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

12          There are two ways a petitioner may satisfy subsection (d)(2). Hibbler v. Benedetti, 693

13   F.3d 1140, 1146 (9th Cir. 2012). He may show the state court’s findings of fact “were not

14   supported by substantial evidence in the state court record” or he may “challenge the fact-finding

15   process itself on the ground it was deficient in some material way.” Id. (citing Taylor v. Maddox,

16   366 F.3d 992, 999-1001 (9th Cir. 2004)); see also Hurles v. Ryan, 752 F.3d 768, 790-91 (9th Cir.

17   2014) (If a state court makes factual findings without an opportunity for the petitioner to present

18   evidence, the fact-finding process may be deficient and the state court opinion may not be entitled

19   to deference.). Under the “substantial evidence” test, the court asks whether “an appellate panel,

20   applying the normal standards of appellate review,” could reasonably conclude that the finding is
21   supported by the record. Hibbler, 693 F.3d at 1146 (9th Cir. 2012).

22          The second test, whether the state court’s fact-finding process is insufficient, requires the

23   federal court to “be satisfied that any appellate court to whom the defect [in the state court’s fact-

24   finding process] is pointed out would be unreasonable in holding that the state court’s fact-finding

25   process was adequate.” Hibbler, 693 F.3d at 1146-47 (quoting Lambert v. Blodgett, 393 F.3d 943,

26   972 (9th Cir. 2004)). The state court’s failure to hold an evidentiary hearing does not
27   automatically render its fact-finding process unreasonable. Id. at 1147. Further, a state court may

28   make factual findings without an evidentiary hearing if “the record conclusively establishes a fact
                                                         7
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 8 of 32


 1   or where petitioner’s factual allegations are entirely without credibility.” Perez v. Rosario, 459

 2   F.3d 943, 951 (9th Cir. 2006) (citing Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003)).

 3          If a petitioner overcomes one of the hurdles posed by section 2254(d), this court reviews

 4   the merits of the claim de novo. Delgadillo v. Woodford, 527 F.3d 919, 925 (9th Cir. 2008); see

 5   also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc). For claims upon which a

 6   petitioner seeks to present evidence, the petitioner must meet the standards of 28 U.S.C. §

 7   2254(e)(2) by showing that he has not “failed to develop the factual basis of [the] claim in State

 8   court proceedings” and by meeting the federal case law standards for the presentation of evidence

 9   in a federal habeas proceeding. See Cullen v. Pinholster, 563 U.S. 170, 186 (2011).

10          This court looks to the last reasoned state court decision as the basis for the state court

11   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

12   “[I]f the last reasoned state court decision adopts or substantially incorporates the reasoning from

13   a previous state court decision, [this court] may consider both decisions to ‘fully ascertain the

14   reasoning of the last decision.’” Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en

15   banc) (quoting Barker v. Fleming, 423 F.3d 1085, 1093 (9th Cir. 2005)). “When a federal claim

16   has been presented to a state court and the state court has denied relief, it may be presumed that

17   the state court adjudicated the claim on the merits in the absence of any indication or state-law

18   procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption may be

19   overcome by showing “there is reason to think some other explanation for the state court’s

20   decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)).
21   Similarly, when a state court decision on a petitioner’s claims rejects some claims but does not

22   expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that

23   the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289, 293 (2013).

24   When it is clear that a state court has not reached the merits of a petitioner’s claim, the deferential

25   standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court reviews the

26   claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir.
27   2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).

28   ////
                                                         8
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 9 of 32


 1                                                ANALYSIS

 2          Petitioner asserts four grounds for relief: (1) the state court’s admission of evidence of

 3   uncharged sexual offenses violated state law and his Fourteenth Amendment due process rights,

 4   and counsel’s failure to object constituted ineffective assistance; (2) the state court’s admission of

 5   CSAAS evidence violated his Fourteenth Amendment due process rights, and counsel’s failure to

 6   object on due process grounds constituted ineffective assistance; (3) the use of a hypothetical

 7   question to which defense counsel did not object during expert testimony violated his Sixth and

 8   Fourteenth Amendment rights; and (4) trial counsel further rendered ineffective assistance by

 9   failing to properly prepare for trial. (ECF No. 1.)

10   I.     Admission of Evidence of Uncharged Sexual Conduct

11          In his first ground, petitioner claims the admission of evidence of uncharged sexual

12   conduct pursuant to section 1108 of the California Evidence Code violated state law and his right

13   to due process under the Fourteenth Amendment. Petitioner further claims his trial counsel

14   rendered ineffective assistance in failing to properly object. (ECF No. 1 at 9-10.)

15          California Evidence Code section 1108 provides, in pertinent part, “[i]n a criminal action

16   in which the defendant is accused of a sexual offense, evidence of the defendant’s commission of

17   another sexual offense or offenses is not made inadmissible by Section 1101 [prohibiting

18   evidence of a person’s character or a trait of his or her character], if the evidence is not

19   inadmissible pursuant to Section 352.” Cal. Evid. Code § 1108(a). Under California Evidence

20   Code section 352, evidence is inadmissible “if the probative value of the evidence is substantially
21   outweighed by the probability that its admission will necessitate undue consumption of time or

22   create substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.”

23   Cal. Evid. Code § 352.

24          Petitioner challenges statements by the mother of the minor that (1) she “had at some time

25   in the past seen child pornography on his computer” and (2) “[petitioner] admitted to her that he

26   found prepubescent girls attractive.” (ECF No. 1 at 9.) Petitioner contends evidence his wife saw
27   child pornography on his computer should have been excluded under the balancing test of

28   California Evidence Code section 352 since the images his wife allegedly saw were not
                                                           9
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 10 of 32


 1   themselves admitted. As to the evidence that petitioner had stated he found prepubescent girls

 2   attractive, petitioner argues it should not have been admitted under California Evidence Code

 3   section 1108 because it was “a mere statement of one’s thoughts”, which is not a crime, and his

 4   trial attorney failed to object on this basis. (ECF No. 1 at 9-10.)

 5          A. State Court Opinion

 6          Petitioner raised this claim in his direct appeal. In the last reasoned state court decision,

 7   the California Court of Appeal considered and rejected the claim:

 8                  A
 9                  The People moved in limine to admit evidence that the mother saw
                    defendant looking at child pornography on his computer, and that
10                  defendant admitted he found prepubescent girls attractive. The
                    People sought to admit the evidence under Evidence Code section
11                  1101, subdivision (b) to show intent, and under Evidence Code
                    section 1108 to show defendant’s propensity to commit sexual
12                  offenses like those charged in this case and that defendant committed
                    the charged offenses.
13
                    The trial court conducted an evidentiary hearing to decide the
14                  People’s motion. The mother testified at that hearing that she may
                    have lied to police about seeing child pornography on defendant’s
15                  computer and about defendant admitting he found prepubescent girls
                    attractive. She claimed she was distraught and wanted defendant to
16                  “rot in jail for the rest of his life” when she made her statements to
                    police. The mother said she still loved defendant and wanted him to
17                  go home.
18                  The prosecutor played audio recordings of the statements the mother
                    provided to police. The mother identified her voice on the audio
19                  recordings. In one recorded interview, the mother said she saw
                    defendant looking at “child porn” on his computer. She knew what
20                  she saw was “child porn” because what she saw made her
                    uncomfortable. The images she saw were of naked “pre-puberty”
21                  girls, that is, girls who looked like they were eight to 10 years old
                    who “were not developed.” In another recorded interview, the mother
22                  said she confronted defendant about seeing child pornography on his
                    computer and defendant did not deny it. The mother again described
23                  the images she saw as images of naked “pre-puberty” girls. She
                    specified the girls in the images had not started to develop breasts
24                  and had no pubic hair. The mother said defendant told her he found
                    girls that age attractive. The mother said the girls in the images were
25                  around the minor’s age and younger.
26                  After hearing argument from counsel, the trial court ruled the
                    proffered evidence was admissible under Evidence Code section
27                  1108, but not under Evidence Code section 1101, subdivision (b).
28                  ////
                                                        10
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 11 of 32


 1               B

 2               Defendant argues that on its face, Evidence Code section 1108
                 violates the due process clause of the United States Constitution.
 3               Defendant did not raise the due process claim in the trial court, but
                 even if it is not forfeited, the claim lacks merit. The California
 4               Supreme Court has rejected a due process challenge to Evidence
                 Code section 1108, holding that a trial court’s discretion to exclude
 5               propensity evidence under Evidence Code section 352 saves
                 Evidence Code section 1108 from a due process challenge. (People
 6               v. Falsetta (1999) 21 Cal.4th 903, 915–919 (Falsetta); see People v.
                 Wilson (2008) 44 Cal.4th 758, 796–797.)
 7
                 Defendant acknowledges this court is bound by the Supreme Court’s
 8               decision, but states he “offers the present analysis to preserve his
                 ability to take his challenge to a higher court if need be.” We follow
 9               Falsetta and reject defendant’s claim. (Auto Equity Sales, Inc. v.
                 Superior Court (1962) 57 Cal.2d 450, 455.)
10
                 C
11
                 Defendant also contends his alleged statement that he found
12               prepubescent girls attractive is not admissible under Evidence Code
                 section 1108 because the alleged statement is not a sexual offense.
13
                 The People argued in the trial court that defendant committed the
14               uncharged crime of possession of child pornography in violation of
                 section 311.11. That statute prohibits the knowing possession or
15               control of “any matter ... that contains or incorporates in any manner,
                 any film or filmstrip, the production of which involves the use of a
16               person under 18 years of age, knowing that the matter depicts a
                 person under 18 years of age personally engaging in or simulating
17               sexual conduct.” (§ 311.11, subd. (a).) “‘Sexual conduct’ means any
                 of the following, whether actual or simulated: sexual intercourse, oral
18               copulation, anal intercourse, anal oral copulation, masturbation,
                 bestiality, sexual sadism, sexual masochism, penetration of the
19               vagina or rectum by any object in a lewd or lascivious manner,
                 exhibition of the genitals or pubic or rectal area for the purpose of
20               sexual stimulation of the viewer, any lewd or lascivious sexual act as
                 defined in Section 288, or excretory functions performed in a lewd
21               or lascivious manner, whether or not any of the above conduct is
                 performed alone or between members of the same or opposite sex or
22               between humans and animals. An act is simulated when it gives the
                 appearance of being sexual conduct.” (§ 311.4, subd. (d).)
23
                 On appeal the Attorney General argues defendant’s alleged
24               admission was offered to show defendant knowingly possessed child
                 pornography; the admission was not offered as “stand alone
25               propensity evidence.” The Attorney General points out that the trial
                 court’s uncharged conduct instructions referenced the crime of
26               possession of child pornography only. The trial court did not instruct
                 the jury on an uncharged offense with regard to defendant’s alleged
27               admission.
28               ////
                                                    11
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 12 of 32


 1               Defendant forfeited his appellate claim by not raising it in the trial
                 court. (Evid. Code, § 353, subd. (a); People v. Miramontes (2010)
 2               189 Cal.App.4th 1085, 1099; People v. Pierce (2002) 104
                 Cal.App.4th 893, 898.) Notwithstanding forfeiture, we agree with the
 3               Attorney General on the merits of defendant’s claim. Defendant’s
                 alleged statement that he found young girls attractive was not offered
 4               as a sexual offense separate from possession of child pornography.
                 Defendant’s alleged statement is probative of whether defendant
 5               knowingly possessed images of nude prepubescent girls and whether
                 the images were for the purpose of sexual stimulation of the viewer.
 6               We do not consider defendant’s ineffective assistance of counsel
                 claim because we considered the merits of his claim that his alleged
 7               statement is not a sexual offense and concluded there is no error.

 8               D

 9               Defendant further argues that the trial court abused its discretion in
                 admitting the uncharged sexual conduct evidence under Evidence
10               Code section 352.

11               In general, evidence of a defendant’s conduct other than what is
                 currently charged is not admissible to prove that the defendant has a
12               criminal disposition or propensity. (Evid. Code, § 1101, subd. (a);
                 People v. Kipp (1998) 18 Cal.4th 349, 369.) But as we have
13               explained, in a case where the defendant is charged with a sexual
                 offense, Evidence Code section 1108 authorizes the admission of
14               evidence of the defendant’s other sexual offenses if the evidence is
                 not inadmissible under Evidence Code section 352.
15
                 In enacting Evidence Code section 1108, the Legislature recognized
16               “‘sex crimes are usually committed in seclusion without third party
                 witnesses or substantial corroborating evidence. The ensuing trial[,
17               thus,] often presents conflicting versions of the event and requires
                 the trier of fact to make difficult credibility determinations.’” (People
18               v. Villatoro (2012) 54 Cal.4th 1152, 1160, 1164; Falsetta, supra, 21
                 Cal.4th at p. 911.) Evidence Code section 1108 allows the trier of
19               fact to consider uncharged sexual conduct evidence as evidence of
                 the defendant’s propensity to commit sexual offenses in evaluating
20               the defendant’s and the victim’s credibility and in deciding whether
                 the defendant committed the charged sexual offense. (Villatoro,
21               supra, 54 Cal.4th at pp. 1160, 1164, 1166–1167; Falsetta, supra, 21
                 Cal.4th at pp. 911–912, 922.)
22
                 However, uncharged sexual conduct evidence is inadmissible if the
23               probative value of the evidence is substantially outweighed by the
                 probability that its admission will necessitate undue consumption of
24               time or create substantial danger of undue prejudice, of confusing the
                 issues, or of misleading the jury. (Evid. Code, §§ 352, 1108, subd.
25               (a).) The probative value of uncharged sexual conduct evidence is
                 increased by the relative similarity between the charged and
26               uncharged offenses, the close proximity between the uncharged and
                 charged acts, and the independent sources of evidence in each
27               offense. (Falsetta, supra, 21 Cal.4th at p. 917.) The prejudicial
                 impact of uncharged sexual conduct evidence is reduced if the
28               uncharged act resulted in a criminal conviction and a substantial
                                                     12
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 13 of 32


 1               prison term, ensuring that the jury would not be tempted to convict
                 the defendant simply to punish him for the uncharged act, and that
 2               the jury’s attention would not be diverted by having to determine
                 whether defendant committed the uncharged act. (Ibid.) We review
 3               a trial court’s Evidence Code section 352 determination under the
                 deferential abuse of discretion standard. (People v. Avila (2014) 59
 4               Cal.4th 496, 515 (Avila).)

 5               Defendant says evidence that he looked at child pornography had no
                 probative value because the mother’s description was too generalized
 6               to permit any conclusion about the exact content of the images she
                 saw, and labeling the images as child pornography in the absence of
 7               the actual images was highly inflammatory. Defendant appears to
                 challenge the trial court’s preliminary determination that the
 8               mother’s statements to police were sufficient for a jury to find, by a
                 preponderance of the evidence, that defendant committed a sexual
 9               offense.

10               A “‘[trial] court should exclude the proffered evidence only if the
                 “showing of preliminary facts is too weak to support a favorable
11               determination by the jury.”’” (People v. Jandres (2014) 226
                 Cal.App.4th 340, 353.) We review the trial court’s determination of
12               this preliminary fact for abuse of discretion. (Ibid.)

13               The prosecutor had the burden to prove the uncharged section 311.11
                 violation by a preponderance of the evidence. (People v. Cottone
14               (2013) 57 Cal.4th 269, 286–287; People v. Reliford (2003) 29
                 Cal.4th 1007, 1015–1016.) Preponderance of evidence means the
15               evidence on one side has more convincing force than that opposed to
                 it. (People ex rel. Brown v. Tri–Union Seafoods, LLC (2009) 171
16               Cal.App.4th 1549, 1567; see People v. Williams (1920) 184 Cal. 590,
                 594 [preponderance means evidence on one side “‘outweighs,
17               preponderates over, is more than, the evidence on the other side, not
                 necessarily in number of witnesses or quantity, but in its effect on
18               those to whom it is addressed’”].)

19               The trial court said the mother’s testimony at the evidentiary hearing
                 was confusing in that she said she could not remember what she saw
20               and what defendant said. The trial court concluded, however, the
                 fairest implication from the evidence was the mother made her
21               statements to police before she had time to reflect and fabricate. The
                 trial court said it would be up to the jury to decide what to make of
22               the mother’s testimony. The trial court impliedly ruled a jury could
                 reasonably find that the mother’s statements to police were credible
23               and that such statements proved by a preponderance of the evidence
                 that defendant violated section 311.11. Based on our review of the
24               record, we cannot say the proffered evidence was too weak to support
                 a jury finding, by a preponderance of the evidence, that defendant
25               violated section 311.11. We find no error in this regard.

26               We also conclude defendant fails to demonstrate error under
                 Evidence Code section 352. Evidence that defendant knowingly
27               possessed images of naked young girls and that he found those girls
                 attractive had some tendency in reason to show that defendant was
28               predisposed to engage in the charged sexual offenses. (Avila, supra,
                                                   13
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 14 of 32


 1               59 Cal.4th at p. 519 [evidence that the defendant possessed child
                 pornography was probative of his intent to commit lewd acts on the
 2               minor]; People v. Memro (1995) 11 Cal.4th 786, 864–865, abrogated
                 on a different ground in People v. McKinnon (2011) 52 Cal.4th 610,
 3               638–639, fn. 18 [possession of child pornography was admissible to
                 show the defendant had a sexual attraction to young boys and
 4               intended to act on that attraction]; People v. Yovanov (1999) 69
                 Cal.App.4th 392, 404–405 [possession of pornographic magazines
 5               containing articles about fathers having sex with their daughters
                 indicated the defendant’s continuing interest in deviant sexual
 6               activity].) To establish the count one through 15 charges of lewd and
                 lascivious acts with the minor, the People had to prove defendant
 7               committed prohibited acts with the intent of arousing, appealing to,
                 or gratifying his or the minor’s lust, passions, or sexual desires. (§
 8               288, subds. (a), (c).) To establish the count 16 charge, the People had
                 to prove defendant knowingly used the minor to pose for a
 9               photograph involving sexual conduct, such as the exhibition of the
                 genitals or pubic or rectal area for the purpose of the viewer’s sexual
10               stimulation. (§ 311.4, subd. (c).) Defendant’s commission of the
                 uncharged section 311.11 offense is probative of whether defendant
11               possessed the requisite lewd intent in counts one through 15 and,
                 with regard to count 16, whether he posed the minor for a prohibited
12               sexual purpose. (Avila, supra, 59 Cal.4th at p. 519; Memro, supra,
                 11 Cal.4th at pp. 864–865.)
13
                 The charged and uncharged acts involve sexual interest in young
14               girls or sexual gratification from conduct involving such girls. The
                 similarity between the charged and uncharged offenses is a factor for
15               the trial court to consider in weighing the probative value and
                 prejudicial impact of the uncharged conduct evidence. (Falsetta,
16               supra, 21 Cal.4th at p. 917; People v. Robertson (2012) 208
                 Cal.App.4th 965, 991 (Robertson).)
17
                 Evidence of the uncharged offense is also probative because
18               defendant denied engaging in any sexual acts with the minor. At trial,
                 defendant’s counsel accused the minor of lying. He argued the
19               minor’s behavior did not indicate she had been sexually abused. He
                 pointed out inconsistencies in the minor’s reports concerning
20               molestation. He also argued there was no semen evidence, no trace
                 of the photographs the minor said defendant took of her, and no
21               corroborating witness. Uncharged sexual offense evidence is highly
                 probative where the defendant denies the charged offense occurred
22               and there is no forensic evidence proving the charged offense
                 occurred. (Robertson, supra, 208 Cal.App.4th at p. 993; People v.
23               Hollie (2010) 180 Cal.App.4th 1262, 1275; People v. Waples (2000)
                 79 Cal.App.4th 1389, 1395 (Waples).)
24
                 Defendant argues the uncharged act is not similar to the charged
25               offenses because the minor was not a prepubescent girl when
                 defendant allegedly molested her. Defendant cites the minor’s
26               testimony that he began to molest her when she was 11 years old, and
                 the molestation continued until she was 15 years old. However,
27               defendant fails to cite the portion of the record supporting his
                 conclusion about when the minor reached puberty. We will not
28               consider claims made without citation to the record. (People v. Myles
                                                    14
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 15 of 32


 1               (2012) 53 Cal.4th 1181, 1222, fn. 14 (Myles); Miller v. Superior
                 Court (2002) 101 Cal.App.4th 728, 743.)
 2
                 Defendant further claims, in summary fashion, that the uncharged
 3               conduct is remote in time. Defendant forfeited the claim by failing to
                 develop it with analysis and citation to authority. (People v. Freeman
 4               (1994) 8 Cal.4th 450, 482, fn. 2; People v. Galambos (2002) 104
                 Cal.App.4th 1147, 1159.) Were we to consider the claim on its
 5               merits, we could not say the uncharged conduct (which occurred
                 approximately 11 years prior to trial and about five years before
 6               defendant began to inappropriately touch the minor) is too remote or
                 the gap between the uncharged act and the beginning of the charged
 7               conduct is so significant as to reduce the probative value of the
                 uncharged conduct evidence. (People v. Ewoldt (1994) 7 Cal.4th 380,
 8               405 [uncharged act occurred 12 years prior to trial]; People v. Branch
                 (2001) 91 Cal.App.4th 274, 278, 281, 284 [uncharged sexual acts
 9               committed over 30 years before the charged offenses occurred were
                 properly admitted under Evidence Code sections 1101 and 1108];
10               Waples, supra, 79 Cal.App.4th at pp. 1392–1393, 1395 [uncharged
                 sexual acts that occurred 18 to 25 years before the charged offenses
11               were not too remote for purposes of Evidence Code section 352];
                 People v. Soto (1998) 64 Cal.App.4th 966, 977–978, 990–992
12               [uncharged sexual conduct that occurred 20 to 30 years before the
                 trial were properly admitted under Evidence Code sections 1108 and
13               352].)

14               Defendant did not argue in the trial court that the uncharged conduct
                 evidence is unduly prejudicial because he was not convicted of that
15               conduct. Thus, the trial court did not address whether the lack of a
                 conviction for the uncharged conduct would unduly prejudice
16               defendant. The claim is forfeited. (People v. Abel (2012) 53 Cal.4th
                 891, 924 [“‘What is important is that the objection fairly inform the
17               trial court, as well as the party offering the evidence, of the specific
                 reason or reasons the objecting party believes the evidence should be
18               excluded, so the party offering the evidence can respond
                 appropriately and the court can make a fully informed ruling.’”].)
19
                 Nonetheless, we would reject the claim on its merits. We found
20               nothing in the record showing the jury was made aware of or
                 considered the lack of a conviction for the uncharged offense. The
21               prosecutor and defense counsel’s closing argument discussions about
                 the uncharged conduct evidence do not refer to whether defendant
22               was prosecuted or punished for the uncharged act. Additionally, the
                 trial court instructed the jury on the limited use of uncharged conduct
23               evidence. The trial court also instructed the jury on the elements of
                 each charged offense, and said the People must prove each charge
24               beyond a reasonable doubt and the uncharged conduct evidence does
                 not, by itself, prove defendant was guilty of the charged offenses. As
25               instructed, the jury was not permitted to convict defendant of the
                 current charges simply because he previously committed a sexual
26               offense. The instructions counterbalanced any risk the jury might
                 punish defendant for his uncharged act. (Falsetta, supra, 21 Cal.4th
27               at p. 920; People v. Frazier (2001) 89 Cal.App.4th 30, 42.)

28               ////
                                                    15
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 16 of 32


 1                  Defendant has not demonstrated that the trial court abused its
                    discretion in admitting the uncharged sexual conduct evidence.
 2

 3   (ECF No. 13-7 at 6-15.)

 4          B. Discussion

 5              1. Evidentiary Admission

 6          Fundamentally, except as to the due process challenge, petitioner’s first claim contends

 7   the state court erred in its application of state evidentiary rules, specifically California Evidence

 8   Code sections 352 and 1108. It is well established, however, that alleged errors of state law do not

 9   warrant federal habeas relief. E.g., Estelle, 502 U.S. at 67. Even if erroneous, the state court’s

10   evidentiary rulings under sections 352 and 1108 of the California Evidence Code are grounds for

11   federal habeas relief only if the error rendered the state proceedings so fundamentally unfair as to

12   violate due process. Drayden v. White, 232 F.3d 704, 710 (9th Cir. 2000); Jammal v. Van de

13   Kamp, 926 F.2d 918, 919 (9th Cir. 1991); see also Estelle, 502 U.S. at 68.

14          To the extent petitioner challenges California Evidence Code section 1108 as violating

15   due process on its face, the claim fails. An evidentiary rule allowing admission of prior sexual

16   offenses to show propensity to commit a charged sexual offense does not violate due process if

17   the evidence remains subject to balancing for prejudice. See United States v. LeMay, 260 F.3d

18   1018, 1026-27 (9th Cir. 2001) (holding there is nothing “inherently unfair” about Federal Rule of

19   Evidence 414 allowing prior acts of child molestation to show propensity). As noted by the state

20   appellate court in rejecting petitioner’s claim, propensity evidence admitted under California

21   Evidence Code section 1108 remains subject to balancing for prejudice under California Evidence

22   Code section 352. (ECF No. 13-7 at 7.) This saves section 1108 from a facial due process

23   challenge. See LeMay, 260 F.3d at 1026-27; Baker v. Pliler, No. C 02-5210 VRW, 2004 U.S.

24   Dist. LEXIS 22035, *62-63 (N.D. Cal. Oct. 5, 2004) (rejecting facial due process claim to

25   California Evidence Code section 1108 based on the balancing for prejudice of California

26   Evidence Code section 352).

27          Petitioner does not develop an argument explaining how his due process rights were

28   violated. He also does not identify any Supreme Court holding supporting his claim. A federal
                                                        16
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 17 of 32


 1   court sitting in habeas corpus should not grant relief based on petitioner’s vague references to the

 2   principles of due process.

 3          The Supreme Court “has never expressly held that it violates due process to admit other

 4   crimes evidence for the purpose of showing conduct in conformity therewith, or that it violates

 5   due process to admit other crimes evidence for other purposes without an instruction limiting the

 6   jury’s consideration of the evidence to such purposes.” Garceau v. Woodford, 275 F.3d 769, 774

 7   (9th Cir. 2001), overruled on other grounds by 538 U.S. 188 (2003); see also Estelle, 502 U.S. at

 8   75 n. 5 (1991) (declining to reach the issue); Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008)

 9   (denying the petitioner’s habeas claim that the introduction of propensity evidence violated his

10   due process rights under the Fourteenth Amendment because the asserted right has not been

11   clearly established by the Supreme Court, as required by AEDPA); Alberni v. McDaniel, 458

12   F.3d 860, 863-67 (9th Cir. 2006) (same).

13          Since it is an open question under Supreme Court precedent whether the admission of

14   propensity evidence may violate due process, federal habeas relief cannot lie for petitioner’s

15   claim that the admission of his wife’s statements about seeing child pornography on his computer,

16   and that he told her he found prepubescent girls attractive, violated due process. See Foote v. Sue

17   Del Papa, 486 F.3d 1166, 1168-69 (9th Cir. 2007) (holding that under the AEDPA, a claim fails if

18   it implicates an “open question” in the Supreme Court’s jurisprudence). On the same basis, the

19   state court’s rejection of the due process claim in petitioner’s first ground for relief is not contrary

20   to or an unreasonable application of clearly established United States Supreme Court precedent.
21   See 28 U.S.C. § 2254(d).

22              2. Ineffective Assistance of Counsel

23          Petitioner contends his trial counsel rendered ineffective assistance in failing to object to

24   the admission of evidence of his statement that he found young girls attractive. (ECF No. 1 at 10.)

25   This evidence was admitted in the form of an audio recording of statements the mother provided

26   to police. (ECF No.13-7 at 7.) The mother identified her voice on the audio recordings. (Id.) In
27   one recorded interview, the mother said she confronted petitioner about seeing child pornography

28   on his computer and he did not deny it. (Id.) At a subsequent interview, the mother said when she
                                                        17
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 18 of 32


 1   confronted petitioner about the child pornography she saw, he said he found girls that age

 2   attractive. (Id.) Petitioner contends his trial counsel should have objected to the admission of the

 3   latter evidence of the statement because a “mere statement of one’s thoughts” does not constitute

 4   a crime under California Evidence Code section 1108. (ECF No. 1 at 10.)

 5          To demonstrate a denial of the Sixth Amendment right to the effective assistance of

 6   counsel, a petitioner must establish that counsel’s performance fell below an objective standard of

 7   reasonableness, and that he suffered prejudice from the deficient performance. Strickland v.

 8   Washington, 466 U.S. 668, 690 (1984). Deficient performance requires a showing that counsel’s

 9   performance was “outside the wide range of professionally competent assistance.” Id. at 687 &

10   697. Prejudice is found where there is a reasonable probability that, but for counsel’s

11   unprofessional errors, the result of the proceeding would have been different. Id.

12          Here, the state court reasonably rejected petitioner’s ineffective assistance claim premised

13   on counsel’s failure to object to the challenged statement that petitioner said he found young girls

14   attractive. Although petitioner may have an arguable basis to claim that his alleged statement does

15   not constitute a crime under California law such that it was itself an uncharged offense within the

16   meaning of section 1108 of the California Evidence Code, his presentation of the ineffective

17   assistance claim fails to recognize the state appellate court upheld admission of this statement not

18   as an independent crime under section 1108, but rather, as evidence he knowingly possessed child

19   pornography, which was the sole independent crime admitted under section 1108. (ECF No. 13- 7

20   at 9 [“Defendant’s alleged statement that he found young girls attractive was not offered as a
21   sexual offense separate from possession of child pornography. Defendant’s alleged statement is

22   probative of whether defendant knowingly possessed images of nude prepubescent girls and

23   whether the images were for the purpose of sexual stimulation of the viewer.”].) The record

24   supports the state court’s conclusion that the statement at issue was not itself admitted as an

25   independent crime under section 1108. Significantly, the jury instructions on uncharged sexual

26   conduct referred to the crime of possession of child pornography, only, as the sole identified
27   uncharged offense. (ECF No. 13-3 at 146-47 (IRT 414-15).) The jury instructions on uncharged

28   sexual conduct did not inform the jury that the statement at issue was an uncharged offense. (Id.)
                                                       18
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 19 of 32


 1          Under these circumstances, petitioner fails to demonstrate a successful objection under

 2   California Evidence Code section 1108, specifically, to the admission of his alleged statement he

 3   found young girls attractive would have resulted in exclusion of the evidence. Thus, petitioner

 4   fails to show deficient performance or that prejudice under Strickland, 466 U.S. at 690, resulted.

 5   II.    Admission of CSAAS evidence

 6          In his second ground, petitioner claims the trial court’s decision to allow the prosecution’s

 7   expert witness, Dr. Urquiza, to testify regarding Child Sexual Abuse Accommodation Syndrome

 8   (CSAAS) violated his Fourteenth Amendment due process rights. Petitioner argues the CSAAS

 9   tool is “junk science” without general acceptance in the relevant scientific community. (ECF No.

10   1 at 12.) Petitioner asserts the CSAAS evidence is irrelevant and deals with matters not beyond

11   common knowledge of jurors. (Id.) Petitioner claims his trial counsel’s failure to object to the

12   admission of CSAAS evidence on due process grounds constituted ineffective assistance of

13   counsel. (ECF No. 1 at 12-13.)

14          A. State Court Opinion

15          The California Court of Appeal rejected this claim on direct appeal:

16                  A
17                  Defendant moved in limine to exclude the proposed testimony of Dr.
                    Urquiza under Evidence Code section 352. Defendant argued Dr.
18                  Urquiza’s proposed testimony would not assist the jury because
                    CSAAS was a “very vague theory” and victims exhibited different
19                  symptoms. Defendant said it was up to the jury, not Dr. Urquiza, to
                    determine whether the minor was credible and whether defendant
20                  molested the minor. Defendant also argued Dr. Urquiza’s proposed
                    testimony was not relevant because CSAAS was based on cases
21                  where corroborative evidence was present, but there was no
                    corroborative evidence in this case.
22
                    The People countered that Dr. Urquiza’s proposed testimony would
23                  give the jury tools to understand whether the minor was credible. The
                    People offered Dr. Urquiza’s testimony to dispel myths that child
24                  sexual abuse victims disclosed the abuse immediately and did not
                    continue to love their abuser.
25
                    The trial court admitted Dr. Urquiza’s testimony. It said the doctor’s
26                  testimony would help the jury understand why the minor did not
                    disclose the abuse for a long time and why she professed feelings of
27                  love for her abuser. The trial court subsequently instructed the jury,
                    pursuant to CALCRIM No. 1193, that Dr. Urquiza’s testimony about
28                  CSAAS was not evidence that defendant committed any of the
                                                       19
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 20 of 32


 1               charged crimes. The trial court told the jury to consider Dr. Urquiza’s
                 testimony only for the purpose of deciding whether the minor’s
 2               conduct was not inconsistent with the conduct of someone who had
                 been molested, and in evaluating the minor’s credibility.
 3
                 The jury heard the testimony of the minor and her mother before
 4               hearing from Dr. Urquiza. The minor and her mother’s testimonies
                 showed the minor waited four years before disclosing that defendant
 5               had sexually abused her. The minor testified she still loved defendant
                 even though he had molested her. The mother testified, on cross-
 6               examination, that the minor never seemed uncomfortable or fearful
                 with defendant, and the minor did not use the lock on her bedroom
 7               door. The mother said she doubted the minor’s allegations of sexual
                 abuse because the minor enjoyed spending time with defendant,
 8               always hugged defendant, and wanted to sit next to him on the couch.

 9               Dr. Urquiza explained CSAAS was a tool developed to educate
                 therapists about common characteristics of children who had been
10               sexually abused. Dr. Urquiza clarified that CSAAS was not a test or
                 diagnostic tool to determine whether a child had in fact been
11               molested. He said CSAAS assumed a child had been sexually
                 abused.
12
                 Dr. Urquiza described the five parts of CSAAS: secrecy,
13               helplessness, entrapment and accommodation, delayed and
                 unconvincing disclosure, and retraction. He said a child sexual abuse
14               victim may not report the abuse for a variety of reasons, including
                 feelings of shame and fear of losing the affection the abuser
15               provided. Dr. Urquiza explained it was not uncommon for a child
                 sexual abuse victim to love her abuser despite the abuse.
16
                 Dr. Urquiza told the jury research showed a child sexual abuse victim
17               typically did not protect herself from abuse when the abuser was
                 someone with whom the victim had an ongoing relationship. And it
18               was a myth that a child sexual abuse victim will take measures to
                 protect herself.
19
                 With regard to accommodation, Dr. Urquiza explained some children
20               coped with sexual abuse by disengaging from their feelings. Those
                 children described their experience of being sexually abused without
21               emotion or with a flat affect.

22               With regard to delayed and unconvincing disclosure, Dr. Urquiza
                 said it was common for a child sexual abuse victim to delay reporting
23               the abuse for a significant period of time, and a child victim usually
                 disclosed later if she lived in the same house as the abuser. Dr.
24               Urquiza further explained that child victims sometimes provided
                 vague and brief accounts initially, and then gave more details when
25               they felt more comfortable about disclosing. Dr. Urquiza also said it
                 was a myth that children wanted to remember what happened to them
26               and, thus, remembered details about their abuse. He said children
                 typically had difficulty remembering the frequency, duration, and
27               details of an act, especially if an act happened many times and they
                 kept the abuse secret.
28
                                                    20
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 21 of 32


 1               With regard to recantation, Dr. Urquiza said research showed 20 to
                 25 percent of children who disclosed later recanted, and a child
 2               sexual abuse victim may recant because of family pressure or
                 because the child still loved the abuser.
 3
                 B
 4
                 Evidence Code section 801, subdivision (a), permits the introduction
 5               of testimony by a qualified expert when that testimony is related to a
                 subject that is sufficiently beyond common experience that the
 6               opinion of the expert would assist the trier of fact. “‘[T]he
                 admissibility of expert opinion is a question of degree. The jury need
 7               not be wholly ignorant of the subject matter of the opinion in order
                 to justify its admission; if that were the test, little expert opinion
 8               testimony would ever be heard. Instead, the statute declares that even
                 if the jury has some knowledge of the matter, expert opinion may be
 9               admitted whenever it would ‘assist’ the jury. It will be excluded only
                 when it would add nothing at all to the jury’s common fund of
10               information, i.e., when “the subject of inquiry is one of such common
                 knowledge that men of ordinary education could reach a conclusion
11               as intelligently as the witness.”’” (People v. McAlpin (1991) 53
                 Cal.3d 1289, 1299–1300 (McAlpin).) We review a trial court’s
12               decision to admit expert testimony for abuse of discretion. (Id. at p.
                 1299; People v. Wells (2004) 118 Cal.App.4th 179, 186.)
13
                 This and other Courts of Appeal have concluded that although
14               inadmissible to show that a child has been sexually abused, CSAAS
                 evidence is admissible for the limited purpose of dispelling
15               misconceptions about how child victims react to sexual abuse.
                 (People v. Perez (2010) 182 Cal.App.4th 231, 245 (Perez); In re S.C.
16               (2006) 138 Cal.App.4th 396, 418; People v. Patino (1994) 26
                 Cal.App.4th 1737, 1744 (Patino); People v. Housley (1992) 6
17               Cal.App.4th 947, 954–957 (Housley); People v. Harlan (1990) 222
                 Cal.App.3d 439, 449–450; People v. Bowker (1988) 203 Cal.App.3d
18               385, 391–392 (Bowker) [setting forth limitations on the admission of
                 CSAAS evidence]; People v. Gray (1986) 187 Cal.App.3d 213, 217–
19               218 (Gray).) “‘Such expert testimony is needed to disabuse jurors of
                 commonly held misconceptions about child sexual abuse, and to
20               explain the emotional antecedents of abused children’s seemingly
                 self-impeaching behavior.’” (McAlpin, supra, 53 Cal.3d at p. 1301.)
21               The California Supreme Court in McAlpin, supra, 53 Cal.3d 1289
                 and People v. Brown (2004) 33 Cal.4th 892 (Brown) approved
22               Bowker, supra, 203 Cal.App.3d 385 and other cases permitting
                 limited admissibility of CSAAS evidence. (Brown, supra, 33 Cal.4th
23               at pp. 905–907; McAlpin, supra, 53 Cal.3d at pp. 1301–1302.)

24               Defendant does not contend the trial court admitted CSAAS evidence
                 outside the bounds articulated in Bowker. Instead, he argues CSAAS
25               evidence is not admissible because the premise underlying its
                 admissibility—that people commonly believe certain myths about
26               child sexual abuse—is no longer valid. Defendant claims intense
                 media discussion about child sexual assault cases has rendered the
27               subjects addressed by CSAAS within the common knowledge of the
                 typical juror; thus, CSAAS is no longer the proper subject of expert
28               opinion testimony. Defendant also claims CSAAS is junk science
                                                   21
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 22 of 32


 1               and is not generally accepted in the relevant scientific community as
                 a diagnostic tool for making child sexual abuse determinations.
 2
                 Defendant fails to cite any portion of the record supporting his
 3               assertions that misconceptions about child sexual abuse and child
                 sexual abuse victims no longer exist, that the subjects CSAAS
 4               addresses are sufficiently within common experience that expert
                 opinion would not assist the trier of fact, or that CSAAS is junk
 5               science. For this reason, we need not consider his claims. (Myles,
                 supra, 53 Cal.4th at p. 1222, fn. 14; Miller v. Superior Court, supra,
 6               101 Cal.App.4th at p. 743) Additionally, defendant did not raise the
                 claims he urges on appeal in the trial court. He did not, therefore,
 7               preserve the claims for appellate review. (Evid. Code, § 353, subd.
                 (a); People v. Seijas (2005) 36 Cal.4th 291, 302.)
 8
                 In any event, we found no evidence in the record supporting
 9               defendant’s assertions. To the contrary, Dr. Urquiza testified people
                 he talked to in his work still did not understand the common
10               characteristics exhibited by victims of child sexual abuse. For
                 example, most people did not understand why a child sexual abuse
11               victim may love her abuser. Dr. Urquiza opined that sexual abuse
                 cases receiving media attention did not educate the public about the
12               experience of child sexual abuse victims.

13               Moreover, the California Supreme Court has recognized that CSAAS
                 expert testimony is needed to disabuse jurors of commonly held
14               misconceptions about child sexual abuse. (Brown, supra, 33 Cal.4th
                 at pp. 905–906.) This court recognized the same need in People v.
15               Sandoval (2008) 164 Cal.App.4th 994 and In re S.C., supra, 138
                 Cal.App.4th 396. And in 2010, the Sixth District Court of Appeal
16               rejected claims nearly identical to those defendant raises in this case.
                 (Perez, supra, 182 Cal.App.4th at pp. 243–245; see Gray, supra, 187
17               Cal.App.3d at p. 220 [“‘[T]he subject of child molestation and more
                 particularly, the sensitivities of the victims, is knowledge sufficiently
18               beyond common experience such that the opinion of an expert would
                 be of assistance to the trier of fact.’”].)
19
                 Defendant relies principally on Commonwealth v. Dunkle (1992) 529
20               Pa. 168 [602 A.2d 830] (Dunkle) to argue CSAAS has not gained
                 general acceptance in the scientific community, is not probative, and
21               does not deal with subjects beyond common experience such as to
                 justify expert opinion testimony. More than 20 years ago, Dunkle
22               held that expert testimony concerning typical behavior patterns
                 exhibited by sexually abused children is inadmissible because such
23               evidence was not generally accepted in the field in which it belonged,
                 was not probative of child sexual abuse, and concerned subjects
24               which were within the range of common experience. (Id. at pp. 834–
                 838.)
25
                 We do not follow Dunkle for a number of reasons. Effective August
26               28, 2012, Pennsylvania permits expert testimony that will assist the
                 trier of fact in understanding victim responses to sexual violence and
27               the impact of sexual violence on victims during and after being
                 assaulted. (42 Pa.C.S. § 5920, subd. (b).) It remains to be seen
28               whether CSAAS evidence is admissible in Pennsylvania under the
                                                     22
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 23 of 32


 1                 new statute. Additionally, as an out-of-state case, Dunkle is not
                   binding on us. (People v. Troyer (2011) 51 Cal.4th 599, 610.) More
 2                 importantly, the California Supreme Court’s approval of Bowker and
                   McAlpin in Brown, supra, 33 Cal.4th 892, implicitly rejected the
 3                 opinion expressed in Dunkle that CSAAS evidence is inadmissible.
                   We adhere to the Supreme Court’s view that CSAAS expert
 4                 testimony is admissible. (Brown, supra, 33 Cal.4th at pp. 905–906.)

 5                 People v. Robbie (2001) 92 Cal.App.4th 1075, another case
                   defendant cites, deals with profile evidence, in particular testimony
 6                 about the conduct and characteristics of those who commit a certain
                   type of rape. (Id. at pp. 1084–1085.) Robbie does not discuss CSAAS
 7                 evidence or the misconceptions relating to child sexual abuse
                   victims.
 8
                   We also found no evidence in the record that CSAAS is junk science
 9                 and has been rejected by the scientific community or its creator Dr.
                   Roland Summit. Dr. Urquiza testified there was a lot of research
10                 supporting CSAAS. Dr. Urquiza said four individuals wrote two
                   published articles criticizing the unconvincing disclosure and
11                 retraction aspects of CSAAS. The doctor did not testify that CSAAS
                   had been rejected in the scientific community or by Dr. Summit.
12                 Defendant did not present in the trial court any of the journal articles
                   he cites in his appellate opening brief. With regard to whether
13                 CSAAS is generally accepted as a diagnostic tool for making child
                   sexual abuse determinations, Dr. Urquiza clearly stated CSAAS was
14                 not a diagnostic tool for determining whether a child had been
                   sexually abused. And the doctor said he did not know the defendant
15                 and the alleged victim in this case and was not giving an opinion
                   about whether anyone was sexually abused.
16
                   It appears defendant raises a federal due process claim, although he
17                 does not clearly articulate the basis for that claim. We understand
                   defendant to contend that the admission of CSAAS evidence violated
18                 his right to due process of law and a fair trial because that evidence
                   is not relevant to the charged offenses. We reject such claim. CSAAS
19                 evidence is relevant to the minor’s credibility, which defendant
                   vigorously challenged at the trial. (McAlpin, supra, 53 Cal.3d at p.
20                 1302; In re S.C., supra, 138 Cal.App.4th at p. 418; Patino, supra, 26
                   Cal.App.4th at p. 1745.) The admission of relevant evidence does not
21                 violate a defendant’s due process rights. (Estelle v. McGuire (1991)
                   502 U.S. 62, 68–70 [116 L.Ed.2d 385, 396–397]; Patino, supra, 26
22                 Cal.App.4th at p. 1747.) The limited admissibility of CSAAS expert
                   testimony is well-settled. (In re S.C., supra, 138 Cal.App.4th at p.
23                 418; Housley, supra, 6 Cal.App.4th at p. 957.) And defendant has not
                   shown how the admission of CSAAS evidence in this case infringed
24                 upon his constitutional right to due process of law or a fair trial.

25                 Defendant also argues his trial counsel was ineffective in not raising
                   a due process claim. We do not address defendant’s
26                 ineffectiveassistance of counsel claim because he has not shown the
                   trial court erred in admitting CSAAS expert testimony.
27

28    (ECF No.13-7 at 15-21.)
                                                      23
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 24 of 32


 1           B. Discussion

 2               1. Evidentiary Admission

 3           Petitioner’s challenge to the CSAAS evidence as junk science and improper expert

 4   testimony seeks to show the evidence should have been excluded as irrelevant or overly

 5   prejudicial. The Supreme Court, however, has made very few rulings regarding the admission of

 6   evidence, and, in particular, “has not yet made a clear ruling that admission of irrelevant or

 7   overtly prejudicial evidence constitutes a due process violation[.]” Holley v. Yarborough, 568

 8   F.3d 1091, 1101 (9th Cir. 2009). The Ninth Circuit has upheld the use of CSAAS evidence in

 9   child abuse cases against due process challenges “when the testimony concerns general

10   characteristics of victims and is not used to opine that a specific child is telling the truth.” Brodit

11   v. Cambra, 350 F.3d 985, 991 (9th Cir. 2003).

12           Dr. Urquiza’s testimony described CSAAS in general terms, addressing the general

13   characteristics of victims, and he did not opine that the specific minor in this case was telling the

14   truth. (ECF No. 13-3 at 17-64 (IIRT 285-332).) Dr. Urquiza testified he did not know the minor

15   victim in this case. (ECF No. 13-3 at 37 (IIRT 305).) The trial court instructed the jury Dr.

16   Urquiza’s testimony about CSAAS was not evidence that petitioner committed any of the charged

17   crimes, and to consider Dr. Urquiza’s testimony only for the purpose of evaluating the minor’s

18   credibility and in deciding whether the minor’s conduct was not inconsistent with the conduct of

19   someone who had been molested. (ECF No. 13-3 at 148 (IIRT 416).) Thus, Dr. Urquiza’s

20   testimony complied with the limits set forth by the Ninth Circuit in Brodit, 350 F.3d at 991.
21           Moreover, petitioner cites no Supreme Court authority to support his claim that the trial

22   court’s decision to admit the CSAAS evidence violated his due process rights. Because the

23   Supreme Court has never ruled that admission of irrelevant or overtly prejudicial evidence

24   constitutes a due process violation,” Holley, 568 F.3d at 1101, petitioner’s claim implicates an

25   “open question” in the Supreme Court’s jurisprudence for which federal habeas corpus relief is

26   not available. See 28 U.S.C. § 2254(d); Foote, 486 F.3d at 1168-69.
27   ////

28   ////
                                                         24
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 25 of 32


 1              2. Ineffective Assistance of Counsel

 2          Defense counsel challenged the introduction of the CSAAS evidence under California

 3   Evidence Code section 352 but did not specifically argue the evidence violated due process. (ECF

 4   No. 13-7 at 15.) Petitioner claims his trial attorney rendered ineffective assistance in failing to

 5   object to the admission of CSAAS evidence on due process grounds specifically. (ECF No. 1 at

 6   12.)

 7          This claim fails because the California Court of Appeal reasonably determined the

 8   admission of the CSAAS evidence did not violate due process. (ECF No. 13-7 at 21, citing

 9   Estelle, 502 U.S. at 68-70.) See also Brodit, 350 F.3d at 991. Since petitioner cannot show the

10   evidence violated due process such that the trial court would have sustained an objection brought

11   on constitutional grounds, he fails to show that defense counsel’s performance was deficient, or

12   that prejudice resulted. See Strickland, 466 U.S. at 690.

13   III.   Hypothetical Question to the Expert Witness

14          Petitioner claims the prosecutor improperly posed to Dr. Urquiza a hypothetical question

15   that mirrored the facts of the case. Defense counsel did not object, and Dr. Urquiza answered the

16   question. Petitioner claims the admission of this evidence invaded the province of the jury and

17   violated his rights under the Sixth and Fourteenth Amendments. (ECF No. 10 at 14-15.)

18          A. State Court Opinion

19          The California Court of Appeal rejected this claim on direct appeal:

20                  A
21                  The prosecutor gave Dr. Urquiza the following hypothetical and
                    asked the doctor to give his opinion as to whether the behavior in the
22                  hypothetical was common or unusual behavior for a victim of child
                    sexual abuse: “We had an 11–year–old girl who had been molested
23                  for four years at the hands of the only father she’s ever really known,
                    not a biological father, but the only father she’s ever known. [¶] At
24                  the age of 15, discloses that she’s been abused regularly for the past
                    four years, maintains that she still loves her father very much, wants
25                  to see him home, doesn’t recant, but tells us that her mother has
                    actually been very supportive of her and has always told her to tell
26                  the truth, and comes in and testifies with little emotion. [¶] Is that
                    uncommon for a victim of child sexual abuse?” Defendant’s trial
27                  counsel did not object to the prosecutor’s question.
28                  ////
                                                        25
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 26 of 32


 1               Dr. Urquiza responded that CSAAS relates to common
                 characteristics, not characteristics that occur in every single case. He
 2               said the hypothetical contained a lot of the common characteristics:
                 secrecy (not disclosing for four years), helplessness (an ongoing
 3               relationship with someone who was bigger and stronger, and flat
                 affect as a way to manage the victim’s feelings), and delayed
 4               disclosure. Dr. Urquiza clarified he was not saying someone was
                 abused. He said he did not know who the alleged victim was, did not
 5               know anything about this case, had never met defendant, and was not
                 at trial to provide any opinion as to whether anyone in that case had
 6               been sexually abused.

 7               B

 8               It is improper for an expert to apply CSAAS to the facts of the case
                 and conclude a particular child was molested. (Bowker, supra, 203
 9               Cal.App.3d at p. 393.) It is also improper for an expert to testify about
                 CSAAS in a manner that directly coincides with the facts of the case.
10               (Id. at p. 394; Gray, supra, 187 Cal.App.3d at p. 218; People v.
                 Roscoe (1985) 168 Cal.App.3d 1093, 1100 [expert testimony must
11               be limited to a discussion of victims as a class; the expert must not
                 discuss the witness in the case].) It is error to admit a CSAAS
12               expert’s response to hypothetical questions that closely track the
                 facts of the case. (People v. Jeff (1988) 204 Cal.App.3d 309, 337–
13               339.)

14               We agree with defendant that the prosecutor’s hypothetical question
                 was improper. However, we conclude no prejudice resulted
15               therefrom because it is not reasonably probable a verdict more
                 favorable to the defendant would have resulted in the absence of the
16               inadmissible evidence. (People v. Bledsoe (1984) 36 Cal.3d 236, 252
                 [applying People v. Watson (1956) 46 Cal.2d 818 standard of review
17               to erroneous admission of expert testimony]; Bowker, supra, 203
                 Cal.App.3d at p. 395 [same].) The jury could not have reasonably
18               understood from Dr. Urquiza’s response to the prosecutor’s
                 hypothetical that the minor was sexually abused. The trial court
19               instructed the jury that Dr. Urquiza’s testimony was not evidence that
                 defendant committed any of the charged crimes. The doctor testified
20               he did not know the alleged victim, he did not treat her, and he was
                 not rendering an opinion about whether someone was sexually
21               abused. Not knowing who the alleged victim in this case was and not
                 knowing the facts of this case, Dr. Urquiza said he had no basis for
22               rendering an opinion about whether the alleged victim was sexually
                 abused. Dr. Urquiza also told the jury CSAAS was not a diagnostic
23               tool to determine whether a child had in fact been molested. The
                 prosecutor’s closing argument repeated that Dr. Urquiza’s testimony
24               was not presented for the purpose of determining whether or not the
                 minor had been sexually abused.
25
                 Under these circumstances, the jury could not reasonably understand
26               that Dr. Urquiza was providing an opinion about whether the minor
                 was sexually abused. Improper admission of evidence is not
27               reversible error absent a demonstration of prejudice. (Cal. Const., art.
                 VI, § 13 [“No judgment shall be set aside, or new trial granted, in
28               any cause, on the ground of misdirection of the jury, or of the
                                                     26
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 27 of 32


 1                  improper admission or rejection of evidence ... unless, after an
                    examination of the entire cause, including the evidence, the court
 2                  shall be of the opinion that the error complained of has resulted in a
                    miscarriage of justice.”]; Evid. Code, § 353.)
 3
                    We need not consider defendant’s related ineffective assistance of
 4                  counsel claim because we conclude the erroneous admission of
                    evidence did not result in prejudice to defendant. (People v. Maury
 5                  (2003) 30 Cal.4th 342, 389 [to establish trial counsel was ineffective,
                    the defendant must prove trial counsel’s deficient representation
 6                  resulted in prejudice to the defendant]; Strickland v. Washington
                    (1984) 466 U.S. 668, 687.)
 7

 8   (ECF No. 13-7 at 22-24.)

 9          B. Discussion

10                  1. Evidentiary Admission

11          Petitioner has not cited any Supreme Court precedent establishing that admission of a

12   hypothetical question to a CSAAS expert that tracks the facts of the case amounts to a due

13   process violation. As set forth, the Supreme Court has never ruled that the admission of irrelevant

14   or overtly prejudicial evidence constitutes a due process violation sufficient to warrant issuance of

15   a writ of habeas corpus. Holley, 568 F.3d at 1101.

16          Although the state appellate court found it was error under state law to allow Dr. Uquiza

17   to answer a hypothetical question that mirrored the facts of the case, the court implicitly rejected

18   petitioner’s due process claim because it found petitioner could not show he was prejudiced by

19   the improperly admitted evidence. As set forth, a federal writ is not available for alleged error in

20   the interpretation or application of state law. E.g., Estelle, 502 U.S. at 67-68. An error of state

21   evidentiary law violates federal due process only if “the evidence so fatally infected the

22   proceedings as to render them fundamentally unfair.” Jammal, 926 F.2d at 919.

23          The improper admission of evidence may render a trial fundamentally unfair if “there are

24   no permissible inferences the jury may draw from the evidence.” Jammal, 926 F. 2d at 920. A

25   writ of habeas corpus will be granted for an erroneous admission of evidence “only where the

26   ‘testimony is almost entirely unreliable and . . . the factfinder and the adversary system will not

27   be competent to uncover, recognize, and take due account of its shortcomings.’” Mancuso v.

28   Olivarez, 292 F.3d 939, 956 (9th Cir. 2002) (quoting Barefoot v. Estelle, 463 U.S. 880, 899
                                                        27
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 28 of 32


 1   (1983)). Even if a petitioner makes a showing that there were no permissible inferences to be

 2   drawn from the challenged evidence, habeas corpus relief may not be granted unless the

 3   admission of the evidence had a “substantial and injurious effect” or influence upon the jury’s

 4   verdict. Brecht v. Abrahamson, 507 U.S. 619, 622 (1993).

 5          Here, Dr. Urquiza did not testify that abuse occurred under the hypothetical

 6   circumstances, but rather, that the hypothetical contained a lot of common characteristics of

 7   CSAAS. (ECF No. 13-3 at 35-36 (IIRT 303-04).) Although the hypothetical tracked the facts of

 8   the case, the evidence did not violate due process because the testimony concerned general

 9   characteristics of victims and Dr. Urquiza did not give an opinion as to whether the minor victim,

10   specifically, was telling the truth. See Brodit, 350 F.3d at 991. The evidence also did not violate

11   due process because the jury could have made permissible inferences about the minor’s

12   credibility from the hypothetical question. See Jammal, 926 F. 2d at 920.

13          Moreover, the state court reasonably found the admission of the hypothetical question was

14   not sufficiently prejudicial to petitioner where the trial court instructed the jury that Dr. Urquiza’s

15   testimony was not evidence that petitioner committed any of the charged crimes, and the doctor

16   testified he did not know the alleged victim, did not treat her, and was not rendering an opinion as

17   to whether she was sexually abused. (ECF No. 13-3 at 148 (IIRT 416).) Dr. Urquiza testified

18   CSAAS was not a diagnostic tool to determine whether a child had in fact been molested. (ECF

19   No. 13-3 at 10-11 (IIRT 284-85).) The prosecutor’s closing argument repeated that Dr. Urquiza’s

20   testimony was not presented for the purpose of determining whether the minor had been sexually
21   abused. (ECF No. 13-3 at 169 (IIRT 437).) Under these circumstances, viewed in light of the

22   record as a whole, the admission of the evidence cannot be said to have had a “substantial and

23   injurious effect” or influence on the jury’s verdict. See Brecht, 507 U.S. at 622.

24                  2. Ineffective Assistance of Counsel

25          It is not clear whether petitioner asserted a separate claim of ineffective assistance of

26   counsel in connection with his third ground for relief. (ECF No. 1 at 14-15 (citing the Sixth
27   Amendment and stating that counsel did not object without stating counsel should have objected

28   or that counsel rendered ineffective assistance.) Petitioner asserted ineffective assistance of
                                                        28
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 29 of 32


 1   counsel in connection with this ground for relief when he presented the claim on direct appeal.

 2   (ECF No. 13-4 at 69 (AOB at 60).) The pro se petition is liberally construed. See Boag v.

 3   MacDougall, 454 U.S. 364, 365 (1982). Since petitioner brought this claim under the Sixth

 4   Amendment, the petition should be construed to include an ineffective assistance of counsel

 5   claim. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001) (holding that liberal construction

 6   of pro se prisoner habeas petitions is especially important with regard to which claims are

 7   presented).

 8          Assuming petitioner did assert an ineffective assistance of counsel claim in connection

 9   with his third ground for relief, such a claim fails for the reasons set forth in the preceding

10   section, in that the state appellate court reasonably rejected the claim for lack of prejudice. See

11   Pizzuto v. Arave, 280 F.3d 949, 955 (9th Cir. 2002) (holding that a reviewing court “need not

12   determine whether counsel’s performance was deficient before examining the prejudice suffered

13   by the defendant as a result of the alleged deficiencies” if it is easier to dispose of an

14   ineffectiveness claim on the ground of lack of sufficient prejudice) (quoting Strickland, 466 U.S.

15   at 697), amended and superseded on other grounds, 385 F.3d 1247 (9th Cir. 2004). Because, as

16   set forth in the preceding section, petitioner cannot show the outcome of his trial would have been

17   different had the evidence at issue not been admitted, petitioner is not entitled to relief on a

18   related ineffective assistance of counsel claim. See Pizzuto, 280 F.3d at 955.

19   IV.    Ineffective assistance of counsel

20          In his fourth ground, petitioner claims his trial counsel rendered ineffective assistance in
21   failing to properly prepare for trial, including questioning petitioner and obtaining pertinent

22   information vital to the defense. (ECF No. 1 at 18.) Petitioner alleges defense counsel did not

23   properly prepare for trial in that (1) the prosecutor used the website CuteTeenCheaters.com as

24   proof that appellant viewed child pornography, and defense counsel failed to investigate and

25   present evidence showing the website at issue is a legitimate “18 and over website” which did not

26   contain any child pornography; (2) counsel did not call petitioner’s 10-year-old son to the stand to
27   corroborate petitioner’s testimony that the picture of the minor on his phone was taken by his son;

28   ////
                                                         29
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 30 of 32


 1   (3) counsel only met with petitioner once prior to his testimony; and (4) counsel did not interview

 2   certain unidentified witnesses.

 3          A. State Court Decision

 4          Petitioner raised this claim in habeas corpus petitions to the California Court of Appeal

 5   and the California Supreme Court. (ECF Nos. 13-10, 13-12.) Both courts denied the respective

 6   petitions without comment. (ECF Nos. 13-11, 13-13.)

 7          B. Discussion

 8          The standard of Strickland, 466 U.S. 668, applies. “Surmounting Strickland’s high bar is

 9   never an easy task,” and review under the AEDPA is doubly deferential. Richter, 562 U.S. at 105.

10   “[T]he pivotal question” for a federal court conducting habeas corpus review under section

11   2254(d) “is whether the state court’s application of the Strickland standard was unreasonable,”

12   which “is different from asking whether defense counsel’s performance fell below Strickland’s

13   standards.” Richter, 562 U.S. at 101. The determination to be made, therefore, is not whether

14   counsel acted reasonably but “whether there is any reasonable argument that counsel satisfied

15   Strickland’s deferential standard.” Id. at 105.

16          First, petitioner has not established that counsel failed to investigate the website. On cross-

17   examination of the deputy in the High Tech Task Force Unit who testified about the

18   CuteTeenCheaters.com website having been visited by someone on petitioner’s computer,

19   counsel established the deputy did not actually know what was on the website, whether it was a

20   child pornography website, or whether petitioner had visited that website. (ECF No. 13-2 at 266-
21   67 (IRT 257-58).) Counsel further established the website at issue was one of many pornography

22   websites visited on the computer and it was the only one with “teen” in the name. (ECF No. 13-2

23   at 268 (IRT 259).) Under these circumstances, there is a reasonable argument that counsel is not

24   shown to have performed deficiently. There is also a reasonable argument that affirmative proof

25   of the website’s contents would not have changed the outcome of the case in light of the totality

26   of the evidence, including the minor’s testimony that petitioner had molested her.
27          Petitioner’s remaining allegations about trial counsel’s performance are conclusory and

28   unsupported. Petitioner has not shown counsel performed deficiently in failing to call his 10-year-
                                                       30
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 31 of 32


 1   old son to the stand, or that prejudice resulted, because petitioner has not established the contents

 2   of the testimony his son would have given, or that such testimony was likely to have outweighed

 3   the other evidence such that it would have changed the outcome of the case. Similarly, petitioner

 4   has not shown that counsel was deficient in meeting with him only once, or that prejudice

 5   resulted, as he does not establish what would have happened differently had counsel met with

 6   petitioner more frequently. Finally, petitioner has not shown that counsel was deficient in failing

 7   to interview unidentified witnesses, or that prejudice resulted. Petitioner fails to identify the

 8   witnesses who should have been interviewed or demonstrate any relevant testimony these

 9   unidentified witnesses would have offered. Mere speculation that other unidentified witnesses,

10   additional meetings with petitioner, or additional investigation might have yielded helpful

11   information is not enough to establish ineffective assistance because such a claim is merely

12   “theoretical” or “potential” in nature. See generally Bragg v. Galaza, 242 F .3d 1082, 1087 (9th

13   Cir.), amended, 253 F.3d 1150 (9th Cir.2001) (holding that a petitioner’s “theoretical” or

14   “potential” conflict of interest does not state a claim for relief premised on an actual conflict).

15             Petitioner’s conclusory allegations about trial counsel’s performance fail to establish that

16   defense counsel performed deficiently or that the alleged deficient performance was prejudicial.

17   Under these circumstances, relief should be denied. See Richter, 562 U.S. at 101.

18                                               CONCLUSION

19             Petitioner fails to meet the standards set out in 28 U.S.C. § 2254(d) by showing the state

20   court decision on any claim was contrary to or an unreasonable application of clearly established
21   law as determined by the Supreme Court, or resulted in a decision based on an unreasonable

22   determination of the facts.

23             It is RECOMMENDED that petitioner’s petition for a writ of habeas corpus be

24

25   denied.

26             These findings and recommendations will be submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty (30) days

28   after being served with these findings and recommendations, any party may file written
                                                         31
     Case 2:17-cv-00922-MCE-DB Document 14 Filed 04/13/21 Page 32 of 32


 1   objections with the court and serve a copy on all parties. The document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 3   shall be served on all parties and filed with the court within seven (7) days after service of the

 4   objections. Failure to file objections within the specified time may waive the right to appeal the

 5   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951

 6   F.2d 1153 (9th Cir. 1991). In the objections, the party may address whether a certificate of

 7   appealability should issue in the event an appeal of the judgment in this case is filed. See Rule 11,

 8   Rules Governing § 2254 Cases (the district court must issue or deny a certificate of appealability

 9   when it enters a final order adverse to the applicant).

10   Dated: April 13, 2021

11

12

13

14

15

16
     DLB7;
17   CKD/Lindsay/DB Habeas/harl0922.fr

18

19

20
21

22

23

24

25

26
27

28
                                                        32
